EXHIBIT 10.1

Geron Corporation
2018 Equity Incentive Plan
Adopted by the Board of Directors: March 27, 2018
Approved by the Stockholders: May 15, 2018
Amended by the Board of Directors: February 12, 2020
Approved by the Stockholders: June 5, 2020

1. General.

(a) Successor to and Continuation of Prior Plans. The Plan is intended as the
successor to and continuation of the Geron Corporation 2011 Incentive Award Plan
(the “2011 Plan”) and the Geron Corporation 1992 Stock Option Plan (the “1992
Plan”), the Geron Corporation 1996 Directors’ Stock Option Plan (the “1996
Directors’ Plan) and the Geron Corporation Amended and Restated 2002 Equity
Incentive Plan (the “2002 Plan”, and together with the 2011 Plan, the 1992 Plan,
the 1996 Directors’ Plan, the “Prior Plans”). Following the Effective Date, no
additional stock awards may be granted under the Prior Plans. Any unallocated
shares remaining available for grant under the Prior Plans as of 12:01 a.m.,
Pacific Time on the Effective Date (the “Prior Plans’ Available Reserve”) will
cease to be available under the such Prior Plans at such time and will be added
to the Share Reserve (as further described in Section 3(a) below) and be then
immediately available for grant and issuance pursuant to Stock Awards granted
under the Plan. In addition, from and after 12:01 a.m., Pacific Time on the
Effective Date, all outstanding stock awards granted under the Prior Plans will
remain subject to the terms of such Prior Plans, as applicable; provided,
however, that any shares subject to outstanding stock awards granted under the
Prior Plans that (i) expire or terminate for any reason prior to exercise or
settlement, (ii) are forfeited, cancelled or otherwise returned to the Company
because of the failure to meet a contingency or condition required for the
vesting of such shares, or (iii) other than with respect to outstanding options
and stock appreciation rights granted under the Prior Plans, with respect to
which the exercise or strike price is at least one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the option or stock
appreciation right on the date of grant (the “Prior Plans’ Appreciation
Awards”), are reacquired or withheld (or not issued) by the Company to satisfy a
tax withholding obligation in connection with a stock award (collectively, the
“Prior Plans’ Returning Shares”) will immediately be added to the Share Reserve
(as further described in Section 3(a) below) as and when such shares become
Prior Plans’ Returning Shares and become available for issuance pursuant to
Awards granted hereunder. All Stock Awards granted on or after 12:01 a.m.,
Pacific Time on the Effective Date will be subject to the terms of this Plan.

(b) Eligible Award Recipients. Employees, Directors and Consultants are eligible
to receive Stock Awards under this Plan.

(c) Available Stock Awards. The Plan provides for the grant of the following
types of Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Appreciation Rights, (iv) Restricted Stock Awards, (v)
Restricted Stock Unit Awards, (vi) Performance Stock Awards, and (vii) Other
Stock Awards.

(d) Purpose. The Plan, through the granting of Stock Awards, is intended to help
the Company and any Affiliate secure and retain the services of eligible Stock
Award recipients, provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and provide a means by which
the eligible recipients may benefit from increases in value of the Common Stock.
The Plan is also intended to provide long-term incentives that align the
interests of our eligible Stock Award recipients with the interests of our
stockholders.

2. Administration.

(a) Administration by Board. The Board will administer the Plan. The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

1

--------------------------------------------------------------------------------



(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine (A) who will be granted Stock Awards; (B) when and how each
Stock Award will be granted; (C) what type of Stock Award will be granted; (D)
the provisions of each Stock Award (which need not be identical), including when
a person will be permitted to exercise or otherwise receive cash or Common Stock
under the Stock Award; (E) the number of shares of Common Stock subject to, or
the cash value of, a Stock Award; and (F) the Fair Market Value applicable to a
Stock Award.

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for administration of the
Plan and Stock Awards. The Board, in the exercise of these powers, may correct
any defect, omission or inconsistency in the Plan or in any Stock Award
Agreement, in a manner and to the extent it will deem necessary or expedient to
make the Plan or Stock Award fully effective.

(iii) To settle all controversies regarding the Plan and Stock Awards granted
under it.

(iv) To accelerate, in whole or in part, the time at which a Stock Award may be
exercised or vest (or the time at which cash or shares of Common Stock may be
issued in settlement thereof).

(v) To suspend or terminate the Plan at any time. Except as otherwise provided
in the Plan or a Stock Award Agreement, suspension or termination of the Plan
will not materially impair a Participant’s rights under his or her
then-outstanding Stock Award without his or her written consent except as
provided in subsection (viii) below.

(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to make the Plan or Stock Awards granted under the Plan
compliant with the requirements for Incentive Stock Options or exempt from or
compliant with the requirements for nonqualified deferred compensation under
Section 409A of the Code, subject to the limitations, if any, of applicable law.
However, if required by applicable law or listing requirements (including NASDAQ
Listing Rule 5635), and except as provided in Section 9(a) relating to
Capitalization Adjustments, the Company will seek stockholder approval of any
amendment of the Plan that (A) materially increases the number of shares of
Common Stock available for issuance under the Plan, (B) materially expands the
class of individuals eligible to receive Stock Awards under the Plan, (C)
materially increases the benefits accruing to Participants under the Plan, (D)
materially reduces the price at which shares of Common Stock may be issued or
purchased under the Plan, or (E) materially expands the types of Stock Awards
available for issuance under the Plan. Except as provided in the Plan (including
Section 2(b)(viii)) or a Stock Award Agreement, no amendment of the Plan will
materially impair a Participant’s rights under an outstanding Stock Award
without the Participant’s written consent.

(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 422 of the Code regarding incentive stock options or (B) Rule
16b-3.

(viii) To approve forms of Stock Award Agreements for use under the Plan and to
amend the terms of any one or more Stock Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Stock Award Agreement, subject to any specified limits in the
Plan that are not subject to Board discretion; provided, however, that a
Participant’s rights under any Stock Award will not be impaired by any such
amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, (1) a Participant’s rights will not be deemed to have been impaired
by any such amendment if the Board, in its sole discretion, determines that the
amendment, taken as a whole, does not materially impair the Participant’s
rights, and (2) subject to the limitations of applicable law, if any, the Board
may amend the terms of any one or more Stock Awards without the affected
Participant’s consent (A) to maintain the qualified status of the Stock Award as
an Incentive Stock Option under Section 422 of the Code; (B) to change the terms
of an Incentive Stock Option, if such change results in impairment of the Stock
Award solely because it impairs the qualified status of the Stock Award as an
Incentive Stock Option under Section 422 of the Code; (C) to clarify the manner
of exemption from, or to bring the Stock Award into compliance with, Section
409A of the Code; or (D) to comply with other applicable laws or listing
requirements.

2

--------------------------------------------------------------------------------



(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Stock Awards.

(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States (provided that Board
approval will not be necessary for immaterial modifications to the Plan or any
Stock Award Agreement that are required for compliance with the laws of the
relevant foreign jurisdiction).

(c) Delegation to Committee.

(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.

(ii) Rule 16b-3 Compliance. The Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.

(d) Delegation to an Officer. The Board may delegate to one or more Officers the
authority to do one or both of the following (i) designate Employees who are not
Officers to be recipients of Options and SARs (and, to the extent permitted by
applicable law, other Stock Awards) and, to the extent permitted by applicable
law, the terms of such Stock Awards, and (ii) determine the number of shares of
Common Stock to be subject to such Stock Awards granted to such Employees;
provided, however, that the Board resolutions regarding such delegation will
specify the total number of shares of Common Stock that may be subject to the
Stock Awards granted by such Officer and that such Officer may not grant a Stock
Award to himself or herself. Any such Stock Awards will be granted on the form
of Stock Award Agreement most recently approved for use by the Committee or the
Board, unless otherwise provided in the resolutions approving the delegation
authority. The Board may not delegate authority to an Officer who is acting
solely in the capacity of an Officer (and not also as a Director) to determine
the Fair Market Value pursuant to Section 13(s)(iii) below.

(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

(f) Repricing; Cancellation and Re-Grant of Stock Awards. Neither the Board nor
any Committee will have the authority to (i) reduce the exercise, purchase or
strike price of any outstanding Option or SAR under the Plan, or (ii) cancel any
outstanding Option or SAR that has an exercise price or strike price greater
than the then-current Fair Market Value of the Common Stock in exchange for cash
or other Stock Awards under the Plan, unless the stockholders of the Company
have approved such an action within 12 months prior to such an event.

(g) Dividends and Dividend Equivalents. Dividends or dividend equivalents may be
paid or credited, as applicable, with respect to any shares of Common Stock
subject to a Stock Award, as determined by the Board and contained in the
applicable Stock Award Agreement; provided, however, that (i) no dividends or
dividend equivalents may be paid with respect to any such shares before the date
such shares have vested under the terms of such Stock Award Agreement, (ii) any
dividends or dividend equivalents that are credited with respect to any such
shares will be subject to all of the terms and conditions applicable to such
shares under the terms of such Stock Award Agreement (including, but not limited
to, any vesting conditions), and (iii) any dividends or dividend equivalents
that are credited with respect to any such shares will be forfeited to the
Company on the date, if any, such shares are forfeited to or repurchased by the
Company due to a failure to meet any vesting conditions under the terms of such
Stock Award Agreement.

3

--------------------------------------------------------------------------------



3. Shares Subject to the Plan.

(a) Share Reserve.

(i) Subject to Section 9(a) relating to Capitalization Adjustments, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards from and after the Effective Date will not exceed (A) 18,595,419 shares
(which number is the sum of (i) the number of shares (2,895,419) subject to the
Prior Plans’ Available Reserve, (ii) 10,000,000 shares subject to the Plan as of
the Effective Date, and (iii) an additional 5,700,000 shares that were approved
at the Company’s 2020 Annual Meeting of Stockholders, plus (B) the Prior Plans’
Returning Shares, if any, which become available for grant under this Plan from
time to time (such aggregate number of shares described in (A) and (B) above,
the “Share Reserve”).

(ii) For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a). Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.

(iii) Subject to Section 3(b), the number of shares of Common Stock available
for issuance under the Plan will be reduced by: (A) one share for each share of
Common Stock issued pursuant to an Option or SAR with respect to which the
exercise or strike price is at least 100% of the Fair Market Value of the Common
Stock subject to the Option or SAR on the date of grant; and (B) two (2.0)
shares for each share of Common Stock issued pursuant to a Full Value Award.

(b) Reversion of Shares to the Share Reserve.

(i) Shares Available For Subsequent Issuance. If (A) any shares of Common Stock
subject to a Stock Award are not issued because such Stock Award or any portion
thereof expires or otherwise terminates without all of the shares covered by
such Stock Award having been issued or is settled in cash (i.e., the Participant
receives cash rather than stock), (B) any shares of Common Stock issued pursuant
to a Stock Award are forfeited back to or repurchased by the Company because of
the failure to meet a contingency or condition required for the vesting of such
shares, or (C) with respect to a Full Value Award, any shares of Common Stock
are reacquired or withheld (or not issued) by the Company to satisfy a tax
withholding obligation in connection with such Full Value Award, such shares
will again become available for issuance under the Plan (collectively, the “2018
Plan Returning Shares”). For each (1) 2018 Plan Returning Share subject to a
Full Value Award or (2) Prior Plans’ Returning Share subject to a stock award
other than a Prior Plans’ Appreciation Award, the number of shares of Common
Stock available for issuance under the Plan will increase by two (2.0) shares.

(ii) Shares Not Available For Subsequent Issuance. Any shares of Common Stock
reacquired or withheld (or not issued) by the Company to satisfy the exercise or
purchase price of a Stock Award will no longer be available for issuance under
the Plan, including any shares subject to a Stock Award that are not delivered
to a Participant because such Stock Award is exercised through a reduction of
shares subject to such Stock Award (i.e., “net exercised”). In addition, any
shares reacquired or withheld (or not issued) by the Company to satisfy a tax
withholding obligation in connection with an Option or Stock Appreciation Right
or a Prior Plans’ Appreciation Award, or any shares repurchased by the Company
on the open market with the proceeds of the exercise or strike price of an
Option or Stock Appreciation Right or a Prior Plans’ Appreciation Award will no
longer be available for issuance under the Plan.

(c) Incentive Stock Option Limit. Subject to the Share Reserve and Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be 25,807,454 shares of Common Stock.

(d) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4

--------------------------------------------------------------------------------



4. Eligibility.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405, unless (i) the stock underlying such Stock Awards is
treated as “service recipient stock” under Section 409A of the Code (for
example, because the Stock Awards are granted pursuant to a corporate
transaction such as a spin off transaction) or (ii) the Company, in consultation
with its legal counsel, has determined that such Stock Awards are otherwise
exempt from or alternatively comply with the distribution requirements of
Section 409A of the Code.

(b) Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least 110%
of the Fair Market Value on the date of grant and the Option is not exercisable
after the expiration of five years from the date of grant.

5. Provisions Relating to Options and Stock Appreciation Rights.

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Stock Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Stock
Award Agreement or otherwise) the substance of each of the following provisions:

(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Stock Award Agreement.

(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Stock Award is granted. Notwithstanding the
foregoing, an Option or SAR may be granted with an exercise or strike price
lower than 100% of the Fair Market Value of the Common Stock subject to the
Stock Award if such Stock Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
Corporate Transaction and in a manner consistent with the provisions of Section
409A of the Code and, if applicable, Section 424(a) of the Code. Each SAR will
be denominated in shares of Common Stock equivalents.

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or that otherwise restrict the ability to use certain methods) and to
grant Options that require the consent of the Company to use a particular method
of payment. The permitted methods of payment are as follows:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the Common Stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

5

--------------------------------------------------------------------------------



(iv) if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued. Shares of Common Stock will no longer be subject to an Option and will
not be exercisable thereafter to the extent that (A) shares issuable upon
exercise are used to pay the exercise price pursuant to the “net exercise,” (B)
shares are delivered to the Participant as a result of such exercise, and (C)
shares are withheld to satisfy tax withholding obligations; or

(v) in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Stock Award Agreement.

(d) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Award Agreement evidencing such SAR. The
appreciation distribution payable on the exercise of a SAR will be not greater
than an amount equal to the excess of (A) the aggregate Fair Market Value (on
the date of the exercise of the SAR) of a number of shares of Common Stock equal
to the number of Common Stock equivalents in which the Participant is vested
under such SAR, and with respect to which the Participant is exercising the SAR
on such date, over (B) the aggregate strike price of the number of Common Stock
equivalents with respect to which the Participant is exercising the SAR on such
date. The appreciation distribution may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Stock Award Agreement evidencing such SAR.

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
may determine. In the absence of such a determination by the Board to the
contrary, the restrictions set forth in this Section 5(e) on the transferability
of Options and SARs will apply. Notwithstanding the foregoing or anything in the
Plan or a Stock Award Agreement to the contrary, no Option or SAR may be
transferred to any financial institution without prior stockholder approval.

(i) Restrictions on Transfer. An Option or SAR will not be transferable except
by will or by the laws of descent and distribution (and pursuant to Sections
5(e)(ii) and 5(e)(iii) below) and will be exercisable during the lifetime of the
Participant only by the Participant. Subject to the foregoing paragraph, the
Board may permit transfer of the Option or SAR in a manner that is not
prohibited by applicable tax and securities laws. Except as explicitly provided
in the Plan, neither an Option nor a SAR may be transferred for consideration.

(ii) Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulations Section
1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

(iii) Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, upon the death of the Participant, will thereafter be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and become exercisable in periodic installments that may
or may not be equal. The Option or SAR may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary. The provisions of this Section 5(f) are subject to any Option or SAR
provisions governing the minimum number of shares of Common Stock as to which an
Option or SAR may be exercised.

6

--------------------------------------------------------------------------------



(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company or an Affiliate, if a Participant’s Continuous Service terminates
(other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Option or SAR as of
the date of termination of Continuous Service), but only within such period of
time ending on the earlier of (i) the date three months following such
termination of Continuous Service (or such longer or shorter period specified in
the Stock Award Agreement), and (ii) the expiration of the term of the Option or
SAR as set forth in the Stock Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
(as applicable) within the applicable time frame, the Option or SAR (as
applicable) will terminate.

(h) Extension of Termination Date. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company or an Affiliate, if the exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR will
terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, or (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Stock Award Agreement. In addition, unless
otherwise provided in a Participant’s Stock Award Agreement, if the sale of any
Common Stock received upon exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause) would
violate the Company’s insider trading policy, then the Option or SAR will
terminate on the earlier of (i) the expiration of a period of time (that need
not be consecutive) equal to the applicable post-termination exercise period
after the termination of the Participant’s Continuous Service during which the
sale of the Common Stock received upon exercise of the Option or SAR would not
be in violation of the Company’s insider trading policy, or (ii) the expiration
of the term of the Option or SAR as set forth in the applicable Stock Award
Agreement.

(i) Disability of Participant. Except as otherwise provided in the applicable
Stock Award Agreement or other agreement between the Participant and the Company
or an Affiliate, if a Participant’s Continuous Service terminates as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR (to the extent that the Participant was entitled to exercise such Option or
SAR as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date 24 months following such
termination of Continuous Service (or such longer or shorter period specified in
the Stock Award Agreement), and (ii) the expiration of the term of the Option or
SAR as set forth in the Stock Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
(as applicable) within the applicable time frame, the Option or SAR (as
applicable) will terminate.

(j) Death of Participant. Except as otherwise provided in the applicable Stock
Award Agreement or other agreement between the Participant and the Company or an
Affiliate, if (i) a Participant’s Continuous Service terminates as a result of
the Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Stock Award Agreement for exercisability after the termination
of the Participant’s Continuous Service (for a reason other than death), then
the Participant’s Option or SAR may be exercised (to the extent that the
Participant was entitled to exercise such Option or SAR as of the date of death)
by the Participant’s estate, by a person who acquired the right to exercise the
Option or SAR by bequest or inheritance or by a person designated to exercise
the Option or SAR upon the Participant’s death, but only within such period of
time ending on the earlier of (i) the date 24 months following the date of death
(or such longer or shorter period specified in the Stock Award Agreement), and
(ii) the expiration of the term of such Option or SAR as set forth in the Stock
Award Agreement. If, after the Participant’s death, the Option or SAR (as
applicable) is not exercised within the applicable time frame, the Option or SAR
(as applicable) will terminate.

(k) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Stock Award Agreement or other individual written agreement
between the Participant and the Company or an Affiliate, if a Participant’s
Continuous Service is terminated for Cause, the Participant’s Option or SAR will
terminate immediately upon such termination of Continuous Service, and the
Participant will be prohibited from exercising his or her Option or SAR from and
after the time of such termination of Continuous Service.

7

--------------------------------------------------------------------------------



(l) Non-Exempt Employees. If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six months following the date of grant of the Option
or SAR (although the Stock Award may vest prior to such date). Consistent with
the provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
employee dies or suffers a Disability, (ii) upon a Corporate Transaction in
which such Option or SAR is not assumed, continued, or substituted, (iii) upon a
Change in Control, or (iv) upon the Participant’s retirement (as such term may
be defined in the Participant’s Stock Award Agreement, in another agreement
between the Participant and the Company or an Affiliate, or, if no such
definition, in accordance with the Company’s or Affiliate’s then current
employment policies and guidelines), the vested portion of any Options and SARs
may be exercised earlier than six months following the date of grant. The
foregoing provision is intended to operate so that any income derived by a
non-exempt employee in connection with the exercise or vesting of an Option or
SAR will be exempt from his or her regular rate of pay. To the extent permitted
and/or required for compliance with the Worker Economic Opportunity Act to
ensure that any income derived by a non-exempt employee in connection with the
exercise, vesting or issuance of any shares under any other Stock Award will be
exempt from the employee’s regular rate of pay, the provisions of this Section
5(l) will apply to all Stock Awards and are hereby incorporated by reference
into such Stock Award Agreements.

6. Provisions of Stock Awards Other than Options and SARs.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock underlying a Restricted Stock Award may be (i)
held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse, or (ii) evidenced by
a certificate, which certificate will be held in such form and manner as
determined by the Board. The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical. Each
Restricted Stock Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant as of the date of termination of Continuous Service under the
terms of the Restricted Stock Award Agreement.

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement. Notwithstanding the foregoing or
anything in the Plan or a Restricted Stock Award Agreement to the contrary, no
Restricted Stock Award may be transferred to any financial institution without
prior stockholder approval.

8

--------------------------------------------------------------------------------



(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c) Performance Stock Awards.

(i) Performance Stock Awards. A Performance Stock Award is a Stock Award that is
payable (including that may be granted, vest or be exercised) contingent upon
the attainment during a Performance Period of certain Performance Goals. A
Performance Stock Award may, but need not, require the Participant’s completion
of a specified period of Continuous Service. The length of any Performance
Period, the Performance Goals to be achieved during the Performance Period, and
the measure of whether and to what degree such Performance Goals have been
attained will be conclusively determined by the Board, in its sole discretion.
In addition, to the extent permitted by applicable law and the applicable Stock
Award Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.

(ii) Board Discretion. The Board retains the discretion to reduce or eliminate
the compensation or economic benefit due upon the attainment of any Performance
Goals and to define the manner of calculating the Performance Criteria it
selects to use for a Performance Period.

(d) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock appreciation rights with an exercise
price or strike price less than 100% of the Fair Market Value of the Common
Stock at the time of grant) may be granted either alone or in addition to Stock
Awards granted under Section 5 and this Section 6. Subject to the provisions of
the Plan (including, but not limited to, Section 2(g)), the Board will have sole
and complete authority to determine the persons to whom and the time or times at
which such Other Stock Awards will be granted, the number of shares of Common
Stock (or the cash equivalent thereof) to be granted pursuant to such Other
Stock Awards and all other terms and conditions of such Other Stock Awards.

7. Covenants of the Company.

(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.

(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan the authority
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking will not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts and at a reasonable cost, the Company is unable to
obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company will be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained. A Participant will not be eligible for the grant of
a Stock Award or the subsequent issuance of cash or Common Stock pursuant to the
Stock Award if such grant or issuance would be in violation of any applicable
securities law.

9

--------------------------------------------------------------------------------



(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising a Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

8. Miscellaneous.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock issued pursuant to Stock Awards will constitute general funds of
the Company.

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Stock Award Agreement
or related grant documents as a result of a clerical error in the preparation of
the Stock Award Agreement or related grant documents, the corporate records will
control and the Participant will have no legally binding right to the incorrect
terms in the Stock Award Agreement or related grant documents.

(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to a Stock Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Stock Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Stock Award has been entered into the books and records of the
Company.

(d) No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Stock Award granted pursuant thereto will confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or will affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

(e) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
Affiliate is reduced (for example, and without limitation, if the Participant is
an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee) after the date of grant of any Stock
Award to the Participant, the Board has the right in its sole discretion to (x)
make a corresponding reduction in the number of shares or cash amount subject to
any portion of such Stock Award that is scheduled to vest or become payable
after the date of such change in time commitment, and (y) in lieu of or in
combination with such a reduction, extend the vesting or payment schedule
applicable to such Stock Award. In the event of any such reduction, the
Participant will have no right with respect to any portion of the Stock Award
that is so reduced or extended.

(f) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

10

--------------------------------------------------------------------------------



(g) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or (B)
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

(h) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to a Stock Award by any of the
following means or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Stock Award; provided, however, that no shares of Common
Stock are withheld with a value exceeding the maximum amount of tax that may be
required to be withheld by law (or such other amount as may be permitted while
still avoiding classification of the Stock Award as a liability for financial
accounting purposes); (iii) withholding cash from a Stock Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Stock Award Agreement.

(i) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(j) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Stock
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company or an Affiliate. The
Board is authorized to make deferrals of Stock Awards and determine when, and in
what annual percentages, Participants may receive payments, including lump sum
payments, following the Participant’s termination of Continuous Service, and
implement such other terms and conditions consistent with the provisions of the
Plan and in accordance with applicable law.

(k) Compliance with Section 409A of the Code. Unless otherwise expressly
provided for in a Stock Award Agreement, the Plan and Stock Award Agreements
will be interpreted to the greatest extent possible in a manner that makes the
Plan and the Stock Awards granted hereunder exempt from Section 409A of the
Code, and, to the extent not so exempt, in compliance with Section 409A of the
Code. To the extent that the Board determines that any Stock Award granted
hereunder is not exempt from and is therefore subject to Section 409A of the
Code, the Stock Award Agreement evidencing such Stock Award will incorporate the
terms and conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code, and, to the extent applicable, the Plan and Stock Award
Agreements will be interpreted in accordance with the requirements of Section
409A of the Code. Notwithstanding anything to the contrary in this Plan (and
unless the Stock Award Agreement specifically provides otherwise), if the shares
of Common Stock are publicly traded and a Participant holding a Stock Award that
constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount will be made upon a “separation from service” before a
date that is six months following the date of such Participant’s “separation
from service” (as defined in Section 409A of the Code without regard to
alternative definitions thereunder) or, if earlier, the date of the
Participant’s death.

11

--------------------------------------------------------------------------------



(l) Clawback/Recovery. All Stock Awards granted under the Plan will be subject
to recoupment in accordance with any clawback provisions in a Participant’s
employment agreement or other agreement with the Company or any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. In addition, the Board may
impose such other clawback, recovery or recoupment provisions in a Stock Award
Agreement as the Board determines necessary or appropriate, including but not
limited to a reacquisition right in respect of previously acquired shares of
Common Stock or other cash or property upon the occurrence of Cause. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or “constructive termination” (or similar
term) under any agreement with the Company or an Affiliate.

9. Adjustments upon Changes in Common Stock; Other Corporate Events.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a), (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c), and (iii) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service, provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

(c) Corporate Transaction. The following provisions will apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the Stock
Award Agreement or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of a Stock Award. In the event of a Corporate
Transaction, then, notwithstanding any other provision of the Plan, the Board
may take one or more of the following actions with respect to Stock Awards,
contingent upon the closing or completion of the Corporate Transaction:

(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Corporate Transaction);

(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Stock Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

(iii) accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Corporate Transaction as the Board determines (or,
if the Board does not determine such a date, to the date that is five (5) days
prior to the effective date of the Corporate Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Corporate Transaction; provided, however, that the Board may require
Participants to complete and deliver to the Company a notice of exercise before
the effective date of a Corporate Transaction, which exercise is contingent upon
the effectiveness of such Corporate Transaction;

12

--------------------------------------------------------------------------------



(iv) arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;

(v) cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and

(vi) make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award immediately prior to the effective
time of the Corporate Transaction, over (B) any exercise price payable by such
holder in connection with such exercise. For clarity, this payment may be zero
($0) if the value of the property is equal to or less than the exercise price.
Payments under this provision may be delayed to the same extent that payment of
consideration to the holders of the Company’s Common Stock in connection with
the Corporate Transaction is delayed as a result of escrows, earn outs,
holdbacks or any other contingencies.

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration will
occur.

10. Termination or Suspension of the Plan.

(a) The Board may suspend or terminate the Plan at any time. No Incentive Stock
Option will be granted after the tenth anniversary of the earlier of (i) the
date the Plan is adopted by the Board, or (ii) the date the Plan is approved by
the stockholders of the Company. No Stock Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan will not
materially impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the affected Participant or
as otherwise permitted in the Plan.

11. Effective Date of Plan.

This Plan will become effective on the Effective Date.

12. Choice of Law.

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13. Definitions.

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405. The Board
will have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.

(b) “Board” means the Board of Directors of the Company.

13

--------------------------------------------------------------------------------



(c) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(d) “Cause” will have the meaning ascribed to such term in any written agreement
between the Participant and the Company or an Affiliate defining such term and,
in the absence of such agreement, such term will mean, with respect to a
Participant and for purposes of the application of this Plan, the occurrence of
any of the following events: (i) such Participant’s conviction of, or plea of no
contest with respect to, any crime involving fraud, dishonesty or moral
turpitude; (ii) such Participant’s attempted commission of or participation in a
fraud or act of dishonesty against the Company or an Affiliate that results in
(or might have reasonably resulted in) material harm to the business of the
Company or an Affiliate; (iii) such Participant’s intentional, material
violation of any contract or agreement between the Participant and the Company
or an Affiliate, or any statutory duty the Participant owes to the Company or an
Affiliate; or (iv) such Participant’s conduct that constitutes gross misconduct,
insubordination, incompetence or habitual neglect of duties and that results in
(or might have reasonably resulted in) material harm to the business of the
Company or an Affiliate. The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause will be
made by the Company, in its sole discretion. Any determination by the Company
that the Continuous Service of a Participant was terminated with or without
Cause for the purposes of outstanding Stock Awards held by such Participant will
have no effect upon any determination of the rights or obligations of the
Company or an Affiliate or such Participant for any other purpose.

(e) “Change in Control” will be deemed to have occurred upon the first to occur
of an event set forth in any one of the following paragraphs:

(i) As a result of any merger or consolidation, the voting securities of the
Company outstanding immediately prior thereto represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity) less than 49% of the combined voting power of the voting
securities of the Company or such surviving or acquiring entity outstanding
immediately after such merger or consolidation;

(ii) during any period of twenty-four consecutive calendar months, the
individuals who at the beginning of such period constitute the Board, and any
new directors whose election by such Board or nomination for election by
stockholders was approved by a vote of at least two-thirds of the members of
such Board who were either directors on such Board at the beginning of the
period or whose election or nomination for election as directors was previously
so approved, for any reason cease to constitute at least a majority of the
members thereof;

(iii) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) shall become the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 20% of
the then outstanding shares of Common Stock of the Company;

(iv) any sale of all or substantially all of the assets of the Company; or

(v) the complete liquidation or dissolution of the Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Stock Award which provides for the deferral of
compensation and is subject to Section 409A of the Code, the transaction or
event with respect to such Stock Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent required
by Section 409A.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because the threshold voting power of the Company’s then outstanding
securities in Section 13(e)(i) or (iii) is acquired by (A) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (B) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition.

14

--------------------------------------------------------------------------------



For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

(f) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(g) “Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c).

(h) “Common Stock” means the common stock of the Company.

(i) “Company” means Geron Corporation, a Delaware corporation.

(j) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or to a Director will not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service will be considered interrupted in the case
of (i) any leave of absence approved by the Board or chief executive officer,
including sick leave, military leave or any other personal leave, or (ii)
transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence will be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s or Affiliate’s leave of absence policy, in the written
terms of any leave of absence agreement or policy applicable to the Participant,
or as otherwise required by law.

(l) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i) a sale, lease or other disposition of all or substantially all of the assets
of the Company;

(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

15

--------------------------------------------------------------------------------



(iii) a merger, consolidation or similar transaction in which the Company is not
the surviving corporation; or

(iv) a reverse merger, consolidation or similar transaction in which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.

Notwithstanding the foregoing definition or any other provision of this Plan,
the term Corporate Transaction will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company.

(m) “Director” means a member of the Board.

(n) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(o) “Effective Date” means the effective date of this Plan document, which is
the date of the annual meeting of stockholders of the Company held in 2018,
provided this Plan is approved by the Company’s stockholders at such meeting.

(p) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.

(q) “Entity” means a corporation, partnership, limited liability company or
other domestic or foreign entity.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(s) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.

(t) “Full Value Award” means any Stock Award granted under this Plan, other than
an Option or SAR that has a per share exercise or strike price that is at least
100% of the Fair Market Value of the Common Stock on its original date of grant.

(u) “Incentive Stock Option” means an option granted pursuant to Section 5 that
is intended to be, and that qualifies as, an “incentive stock option” within the
meaning of Section 422 of the Code.

16

--------------------------------------------------------------------------------



(v) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(w) “Nonstatutory Stock Option” means any option granted pursuant to Section 5
that does not qualify as an Incentive Stock Option.

(x) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(y) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(z) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.

(aa) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(bb) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).

(cc) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement will be subject to the
terms and conditions of the Plan.

(dd) “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(ee) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(ff) “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following:
(i) net earnings (either before or after one or more of the following: (A)
interest, (B) taxes, (C) depreciation and (D) amortization); (ii) gross or net
sales or revenue; (iii) net income (either before or after taxes); (iv) adjusted
net income; (v) operating earnings or profit; (vi) cash flow (including, but not
limited to, operating cash flow and free cash flow); (vii) return on assets;
(viii) return on capital; (ix) return on stockholders’ equity; (x) total
stockholder return; (xi) return on sales; (xii) gross or net profit or operating
margin; (xiii) costs; (xiv) funds from operations; (xv) expenses; (xvi) working
capital; (xvii) earnings per share; (xviii) adjusted earnings per share; (xix)
price per Share; (xx) regulatory body approval for commercialization of a
product; (xxi) positive results from clinical trials; (xxii) initiation of
clinical trials; (xxiii) implementation, completion or maintenance of critical
projects or relationships; (xxiv) closing of significant financing; (xxv)
execution or completion of strategic initiatives; (xxvi) market share; (xxvii)
economic value; (xxviii) cash flow return on capital; (xxix) return on net
assets; and (xxx) other measures of performance selected by the Board. Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Stock Award
Agreement. The Board shall, in its sole discretion, define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.

17

--------------------------------------------------------------------------------



(gg) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. The
Board may, in its sole discretion, provide that one or more objectively
determinable adjustments shall be made to one or more of the Performance Goals.
Such adjustments may include one or more of the following: (i) items related to
a change in accounting principle; (ii) items relating to financing activities;
(iii) expenses for restructuring or productivity initiatives; (iv) other
non-operating items; (v) items related to acquisitions; (vi) items attributable
to the business operations of any entity acquired by the Company during the
Performance Period; (vii) items related to the disposal of a business or segment
of a business; (viii) items related to discontinued operations that do not
qualify as a segment of a business under Applicable Accounting Standards; (ix)
items attributable to any stock dividend, stock split, combination or exchange
of stock occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; (xiv) items related to acquired
in-process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements; (xvii)
items relating to asset impairment charges; (xviii) items relating to gains or
losses for litigation, arbitration and contractual settlements; (xix) items
relating to any other unusual or nonrecurring events or changes in applicable
laws, accounting principles or business conditions; or (xx) any other items
selected by the Board.

(hh) “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Performance
Stock Award. Performance Periods may be of varying and overlapping duration, at
the sole discretion of the Board.

(ii) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).

(jj) “Plan” means this Geron Corporation 2018 Equity Incentive Plan.

(kk) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

(ll) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.

(mm) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(nn) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.

(oo) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(pp) “Rule 405” means Rule 405 promulgated under the Securities Act.

(qq) “Securities Act” means the Securities Act of 1933, as amended.

(rr) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(ss) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

18

--------------------------------------------------------------------------------



(tt) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit Award, a
Performance Stock Award or any Other Stock Award.

(uu) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.

(vv) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

(ww) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

19

--------------------------------------------------------------------------------